DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Note the references cited below of Lipson (20170350982) and Nelson (7773204).

Referring to claim 26, Lipson shows A multi-wavelength LIDAR system comprising:
a) a first plurality of laser emitters positioned in a first row that generate a first plurality of optical beams having a first wavelength (see figure 1 note figure 2 the lidar array 110 has individual elements 111 with concentric circles of different wavelengths, note the top row of elements identified below);

    PNG
    media_image1.png
    542
    766
    media_image1.png
    Greyscale

b) a second plurality of laser emitters positioned in a second row that generate a second plurality of optical beams having a second wavelength (see figure identified below);

    PNG
    media_image2.png
    542
    766
    media_image2.png
    Greyscale

c) an optical element positioned to receive the first and second plurality of optical beams, the optical element projecting the first plurality of optical beams in a first plurality of paths to form a first plurality of beam profiles at a target plane and projecting the second plurality optical beams in a second plurality of paths to form a second plurality of beam profiles at the target plane such that a position of at least one the first plurality of beam profiles is offset from a position of at least one of the second plurality of beam profiles in a dimension at the target plane (see figure 2 note the optical element that receives the light from the array 110 and shapes the projection path of the different wavelengths see figure below);

    PNG
    media_image3.png
    542
    766
    media_image3.png
    Greyscale

d) an optical receiver positioned to receive a portion of the first plurality of beam profiles reflected at the target plane and a portion of the second plurality of beam profiles reflected at the target plane (see the optical receiver figure 1 Ref 135), 
However Lipson fails to show
the optical receiver generating at a first output a first plurality of first wavelength signals corresponding to the received reflected portion of the first plurality of beam profiles and generating at a second output a second plurality of wavelength signals corresponding to the reflected portion of the second plurality of beam profiles at the target plane; and
 e) a controller having a first input that is electrically connected to the first and second outputs of the optical receiver, the controller generating a measurement point cloud from the first and second plurality of wavelength signals generated by the optical receiver, wherein an angular resolution of the measurement point cloud in the dimension at the target plane depends on the offset of the position of at least one the first plurality of beam profiles from the position of at least one of the second plurality of beam profiles in the dimension at the target plane. 
Nelson shows a similar device that includes the optical receiver generating at a first output a first plurality of first wavelength signals corresponding to the received reflected portion of the first plurality of beam profiles and generating at a second output a second plurality of wavelength signals corresponding to the reflected portion of the second plurality of beam profiles at the target plane (see figure 2 note the receiver Ref 223 that is used to generate an image of each of the different wavelengths when a object is at the target plane, also note Ref 235 and 210); and
 e) a controller (see figure 2 Ref 225) having a first input that is electrically connected to the first and second outputs of the optical receiver.
However Nelson fails to include the controller generating a measurement point cloud from the first and second plurality of wavelength signals generated by the optical receiver, wherein an angular resolution of the measurement point cloud in the dimension at the target plane depends on the offset of the position of at least one the first plurality of beam profiles from the position of at least one of the second plurality of beam profiles in the dimension at the target plane. 
Note the Lipson reference uses a single APD and multiple wavelengths to accommodate for the different angles of incidence on a BPF.  And note that while Nelson does show the possibility of imaging a target of interest Nelson discloses embodiments that use the varying wavelength as well as TOF to determine a rough position of the target of interest and fails to specifically show determining a point cloud.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645